United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Goldsboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-913
Issued: September 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2012 appellant, through her attorney, filed a timely appeal from a
January 17, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying
her traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a traumatic cervical spine
injury causally related to an accepted August 13, 2008 work incident.
On appeal, counsel asserts that the medical evidence establishes that appellant sustained a
traumatic injury to the cervical spine while pulling metal dividers at work on August 13, 2008.
OWCP erred by finding that the evidence submitted in support of appellant’s August 17, 2011
request for reconsideration was insufficient to establish her claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. In a January 11, 2011 decision,2 the Board
affirmed OWCP’s January 7, 2010 decision denying appellant’s claim for a traumatic cervical
spine injury. The Board found that appellant had established as factual that on August 13, 2008,
she pulled metal shelf dividers at work. Appellant did not submit sufficient medical evidence,
however, to support that pulling the dividers caused or aggravated her cervical condition. The
facts of the case as set forth in the Board’s prior decision and order are incorporated by
reference.
In an August 17, 2011 letter, appellant, through her attorney, requested reconsideration.3
Counsel asserted that while Dr. Bronec could not say that appellant’s condition was caused by
the work incident, he could say that it was “probable.” He submitted 243 chiropractic chart notes
from the Goldsboro Spine Center dated August 9, 2006 to May 11, 2009. An October 1, 2008
treatment summary diagnosed chronic pain and stated that cervical x-rays were “on file.” The
signatures on each of the chart notes and the summary are not legible.
In August 11, 2011 comments to questions posed by counsel in a June 1, 2011 letter,
Dr. Peter Bronec, an attending Board-certified orthopedic surgeon, affirmed his prior statement
that pulling metal shelf dividers at work on August 13, 2008 “probably aggravated the
underlying condition.” He stated that his opinion on causal relationship was unchanged by the
knowledge that appellant sought chiropractic care for her neck and back pain beginning two
years prior to the August 13, 2008 work incident.
By decision dated January 17, 2012, OWCP denied appellant’s claim on the grounds that
causal relationship was not established. It found that the chiropractic notes, summary reports and
Dr. Bronec’s August 11, 2011 comments did not contain adequate medical rationale to support
the causal relationship between pulling metal shelf dividers on August 13, 2008 and a worsening
of appellant’s preexisting cervical spine condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5

2

Docket No. 10-841 (issued January 11, 2011).

3

In November 29 and December 5, 2011 letters, counsel requested status updates on the reconsideration request.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.6
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medial certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8
ANALYSIS
OWCP accepted that on August 13, 2008, appellant pulled metal shelf dividers at work.
She claimed that this task caused a cervical spine injury or aggravated a preexisting neck
condition. Pursuant to the prior appeal, the Board found that the medical evidence did not
support the claimed causal relationship.
On August 17, 2011 counsel requested reconsideration. In support of this request, he
submitted August 11, 2001 comments from Dr. Bronec, an attending Board-certified orthopedic
surgeon, who reiterated his prior opinion that pulling the metal shelf dividers on August 13, 2008
“probably” aggravated appellant’s neck condition, and that she sought chiropractic treatment for
neck pain as early as 2006 did not change that opinion. However, Dr. Bronec did not explain
how and why pulling the metal shelf dividers on August 13, 2008 would cause a cervical spine
injury or aggravate a preexisting neck condition. He did not set forth the pathophysiologic
process whereby the accepted work incident caused a new injury or precipitated an objective,
demonstrable change in appellant’s neck condition. Therefore, Dr. Bronec’s report is
insufficient to establish causal relationship in this case.9
Additionally, Dr. Bronec stated that the August 13, 2008 incident “probably” caused or
aggravated a neck condition. In his request for reconsideration, counsel acknowledged that
Dr. Bronec had not expressed his opinion with certainty. Coupled with the lack of medical
rationale, the equivocal nature of Dr. Bronec’s opinion further diminishes its probative quality.10

6

Gary J. Watling, 52 ECAB 278 (2001).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

Victor J. Woodhams, 41 ECAB 345 (1989); Solomon Polen, 51 ECAB 341 (2000); I.S., 59 ECAB 408 (2008).

9

I.S., supra note 8.

10

T. M., Docket No. 08-975 (issued February 6, 2009).

3

Counsel also submitted chart notes from a chiropractor associated with the Goldsboro
Chiropractic Center, dated from August 9, 2006 through May 11, 2009, as well as an October 1,
2008 treatment summary. Section 8101(2) of FECA provides that the term “physician” includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.11 A chiropractor cannot be considered a physician under FECA unless it is established
that there is a subluxation as demonstrated by x-ray evidence.12 While the treatment summary
mentions that there were cervical x-rays on file, there is no diagnosis of record based on those
x-rays. The notes do not mention a spinal subluxation. As the chiropractor did not diagnose a
subluxation as demonstrated by x-ray, he or she is not considered a physician under FECA and
his or her report is of no probative medical value.13
As appellant did not submit rationalized medical evidence supporting a causal
relationship between pulling metal shelf dividers on August 13, 2008 and the claimed neck
condition, OWCP’s January 17, 2012 decision denying the claim is proper under the law and
facts of this case.
On appeal, counsel contends that OWCP erred by finding that the evidence submitted in
support of appellant’s August 17, 2011 request for reconsideration was insufficiently rationalized
to establish her traumatic injury claim. Dr. Bronec’s comments are found too speculative to
establish causal relationship. The chiropractic notes do not constitute probative medical
evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a traumatic cervical
spine injury in the performance of duty causally related to an accepted August 13, 2008 work
incident.

11

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

12

OWCP’s regulations, at 20 C.F.R. § 10.5(bb), defines subluxation to mean an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See
Mary A. Ceglia, 55 ECAB 626 (2004).
13

Isabelle Mitchell, 55 ECAB 623 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision dated January 17, 2012 of the Office
of Workers’ Compensation Programs is affirmed.
Issued: September 13, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

